DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on August 24, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2010/0296312 A1 to Van Gorkom et al. (“Van Gorkom”).												As to claim 1, Van Gorkom discloses an illumination device comprising: a cavity (between 313) that includes a base (303) and side walls (307, 309, 330, 331) connected to the base (303), wherein the side walls (307, 309, 330, 331) have reflection and transmission properties; at least one light source (301) that is mounted to the base (303) and that emits a first wavelength of light (blue) into the cavity (between 313); and at least one phosphor element (305, 306) that is positioned within the cavity (between 313) and remotely from the at least one light source (301), and that emits a second wavelength of light (yellow); wherein the first wavelength of light (blue) is reflected off the side walls (307, 309, 330, 331) and the second wavelength of light (yellow) is transmitted through the side walls (307, 309, 330, 331) (See Fig. 1, Fig. 3, ¶ 0036, ¶ 0038, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042).							As to claim 2, Van Gorkom further discloses wherein the second wavelength of light (yellow) is produced by altering the first wavelength of light (blue) (See Fig. 3, ¶ 0038).													As to claim 3, Van Gorkom further discloses wherein the at least one light source (301) includes at least one LED (301) (See Fig. 3, ¶ 0038).					As to claim 4, Van Gorkom further discloses wherein the side walls (307, 309, 330, 331) define an ellipse (See Fig. 3, ¶ 0042).							As to claim 5, Van Gorkom further discloses wherein a first phosphor element (305) is positioned at a first focal point of the ellipse, and a second phosphor element (306) is positioned at a second focal point of the ellipse (See Fig. 3, ¶ 0042).		As to claim 6, Van Gorkom further discloses wherein the first (305) and second (306) phosphor elements include rods (305, 306) positioned vertically within the cavity (311) (See Fig. 3) (Notes: the distinct and separate rectangular phosphor elements meet the recited “rods” positioned above and vertically on the base).			As to claim 7, Van Gorkom further discloses wherein the rods (305, 306) include at least one phosphor coating (See ¶ 0038) (Notes: the rods convert the first wavelength such that the outside or the coating of the rods converts the first wavelength to the second wavelength).										As to claim 8, Van Gorkom further discloses wherein the rods (305, 306) extend downward from the top of the cavity (311) (See Fig. 3) (Notes the rods are placed in a vertical manner relative to the base such that the rods extend downward from the top of the cavity).												As to claim 9, Van Gorkom further discloses wherein the first wavelength (blue) of light is directed to the first phosphor element (305) or the second phosphor element (306) (See Fig. 3, ¶ 0041).											As to claim 10, Van Gorkom further discloses wherein the side walls (307, 309, 330, 331) include a thin film coating (See Fig. 3, ¶ 0039) (Notes: multilayers or coatings of different indices form the dichroic mirror structure).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0035885 A1 to Schrama (“Schrama”) in view of U.S. Patent Application Publication No. 2013/0264588 A1 to Liu et al. (“Liu”).								As to claim 1, although Schrama discloses an illumination device (400) comprising: a cavity (between 420, 421) that includes a base (440) and side walls (on 420, 421) connected to the base (440), wherein the side walls (on 420, 421) have reflection and transmission properties; at least one light source (401) that is mounted to the base (440) and that emits a first wavelength of light (411) into the cavity (between 420, 421); and at least one phosphor element (430) that is positioned within the cavity (between 420, 421) and that emits a second wavelength of light (410); wherein the first wavelength of light (411) is reflected off the side walls (on 420, 421) and the second wavelength of light (410) is transmitted through the side walls (on 420, 421) (See Fig. 4, ¶ 0021, ¶ 0022, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0027), Schrama does not further disclose wherein the at least one phosphor element that is positioned remotely from the at least one light source.									However, Liu does disclose wherein the at least one phosphor element (106) that is positioned remotely from the at least one light source (102, 400) (See Fig. 1, Fig. 2, Fig. 5, ¶ 0024, ¶ 0028, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0041, ¶ 0042, ¶ 0050).		In view of the teaching of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Schrama to have 	wherein the at least one phosphor element that is positioned remotely from the at least one light source because the remote phosphor element provides thermal advantage such as reducing heat in the at least one source and/or reducing heat in the phosphor element to increase the lifetime of the device (See ¶ 0042).													As to claim 2, Schrama further discloses wherein the second wavelength of light (410) is produced by altering the first wavelength of light (411) (See Fig. 4, ¶ 0022).		As to claim 3, Schrama further discloses wherein the at least one light source (401) includes at least one LED (401) (See Fig. 4, ¶ 0021).						As to claim 10, Schrama further discloses wherein the side walls (on 420, 421) include a thin film coating (420, 421 coated on the side walls) (See Fig. 4, ¶ 0023, ¶ 0025).													As to claim 11, Schrama further discloses wherein the thin film coating (420, 421 coated on the side walls) includes a longwave pass coating in the visible spectrum (See ¶ 0023) (Notes: 600 nm is in the yellow wavelength range and 700 nm is in the red wavelength range).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.	
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Nagai (US 2012/0087123 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815